UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (MarkOne) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2015 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 001-36724 The Joint Corp. (Exact name of registrant as specified in its charter) Delaware 90-0544160 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 16767 N. Perimeter Drive, Suite 240, Scottsdale Arizona (Address of principal executive offices) (Zip Code) (480) 245-5960 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yesþ Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Date File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yesþ Noo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act (Check one): Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.)Yeso Noþ As of May 8, 2015, the registrant had9,621,581 shares of Common Stock ($0.001 par value) outstanding. THE JOINT CORP. FORM 10-Q TABLE OF CONTENTS PAGE NO. PART I FINANCIAL INFORMATION Item 1. Unaudited Financial Statements: Condensed Consolidated Balance Sheets as of March 31, 2015 and December 31, 2014 1 Condensed Consolidated Statements of Operations for the Three Months Ended March 31, 2015 and 2014 2 Condensed Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2015 and 2014 3 Notes to Unaudited Condensed Consolidated Financial Statements 4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 21 Item 4. Controls and Procedures 29 Part I, Item 3 – Not applicable PARTII OTHER INFORMATION Item 1. Legal Proceedings 30 Item 1A. Risk Factors 30 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 30 Item 6. Exhibits 30 SIGNATURES 31 EXHIBIT INDEX 32 Part II, Items 3, 4, and 5 - Not applicable PART I: FINANCIAL INFORMATION ITEM 1. UNAUDITED FINANCIAL STATEMENT THE JOINT CORP. AND SUBSIDIARY CONDENSED CONSOLIDATED BALANCE SHEETS March 31, December 31, ASSETS (unaudited) (audited) Current assets: Cash and cash equivalents $ $ Restricted cash Accounts receivable, net Income taxes receivable Note receivable - current portion Deferred franchise costs - current portion Deferred tax asset - current portion Prepaid expenses and other current assets Total current assets Property and equipment, net Note receivable Deferred franchise costs, net of current portion Intangible assets, net Goodwill Deposits and other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable and accrued expenses $ $ Co-op funds liability Payroll liabilities Note payable - current portion - Deferred rent - current portion Deferred revenue - current portion Other current liabilities Total current liabilities Note payable - net of current portion - Deferred rent, net of current portion Deferred revenue, net of current portion Other liabilities Total liabilities Commitment and contingencies Stockholders' equity: Series A preferred stock, $0.001 par value; 50,000 shares authorized, 0 issued and outstanding, as of March 31, 2015, and December 31, 2014 - - Common stock, $0.001 par value; 20,000,000 shares authorized, 10,265,019 shares issued and 9,731,019 shares outstanding as of March 31, 2015 and 10,196,502 shares issued and 9,662,502 outstanding as of December 31, 2014 Additional paid-in capital Treasury stock (534,000 shares, at cost) ) ) Accumulated deficit ) ) Total stockholders' equity Total liabilties and stockholders' equity $ $ The accompanying notes are an integral part of these consolidated financial statements. 1 THE JOINT CORP. AND SUBSIDIARY CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) Three Months Ended March 31, Revenues: Royalty fees $ $ Franchise fees Revenues and management fees from company clinics - Advertising fund revenue IT related income and software fees Regional developer fees Other revenues Total revenues Cost of revenues: Franchise cost of revenues IT cost of revenues Total cost of revenues Selling and marketing expenses Depreciation and amortization General and administrative expenses Total selling, general and administrative expenses Loss from operations ) ) Gain on sale of property and equipment - Loss before income tax benefit ) ) Income tax benefit - Net loss $ ) $ ) Loss per share: Basic and diluted loss per share $ ) $ ) The accompanying notes are an integral part of these consolidated financial statements. 2 THE JOINT CORP. AND SUBSIDIARY CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited) Three Months Ended March 31, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss income to net cash (used in) provided by operating activities: Provision for bad debts - Regional developer fees recognized upon acquisition of development rights ) - Depreciation and amortization Gain on sale of property and equipment ) - Deferred income taxes - (2
